HUNTER, Robert C., Judge,
dissenting.
The majority dismisses appellants’ claims that the license tax imposed by the City of Lumberton (the “City”) pursuant to Lumberton City Code section 12-60.1 (the “Ordinance”) is invalid as it is an unjust and inequitable taxation scheme. I conclude these claims should survive summary judgment and I must respectfully dissent.
As the majority notes, to be “just and equitable,” as required by Art. V, § 2(1) of our state constitution, a license tax must not be “so high as to amount to a prohibition of the particular business.” State v. Razook, 179 N.C. 708, 710, 103 S.E. 67, 68 (1920). The Razook Court recognized that while a municipality may have the legislative authority to levy a license tax on a class of business, it may not do so for the purpose of prohibiting the business altogether. 179 N.C. at 711, 103 S.E. at 68. Consequently, our courts may “declare a municipal ordinance levying a license tax on business invalid on the ground that the tax imposed is so oppressive and unreasonable as to amount to confiscation, rather than taxation.” Id. at 711, 103 S.E. at 69 (citation and quotation marks omitted). The defendant in Razook alleged that a municipal ordinance imposing a license tax on his business was unreasonable and excessive, and thus invalid. Id. In rejecting his argument, our Supreme Court noted that defendant provided no evidence at trial that the tax was intended to prohibit his business. Id.
Unlike Razook, the present case is not an appeal from the entry of judgment following a trial. We review the trial courts’ entry of sum*49mary judgment. The parties’ motions for summary judgment required they produce only a “preview” or “forecast” of their evidence. Loy v. Lorm Corp., 52 N.C. App. 428, 437, 278 S.E.2d 897, 903-04 (1981) (citation and quotation marks omitted). Appellants submitted verified pleadings that the trial courts could treat as affidavits in support of their motions for summary judgment. Wein II, LLC v. Porter, 198 N.C. App. 472, 477, 683 S.E.2d 707, 711 (2009). When “different material conclusions can be drawn from the evidence, summary judgment should be denied.” Spector United Emp. Credit Union v. Smith, 45 N.C. App. 432, 437, 263 S.E.2d 319, 322 (1980).
Here, the license tax imposed by the City upon appellants for fiscal year 2009-2010 was $12.50 per business. For fiscal year 2010-2011, the Ordinance taxes appellants in the amount of $5,000.00 per business location and $2,500.00 per gaming or computer terminal. Appellants’ verified pleadings stated that the resulting license taxes levied for 2010-2011 were $75,000.00 against appellant G&M, $105,000.00 against appellant Storie, $110,000.00 against appellant E.Z., and $137,525.00 against appellant IMT. Thus, the Ordinance imposes a license tax that is between 6,000 and 11,000 times higher than the tax imposed on appellants in the previous year. This is in stark contrast to the modest annual license tax imposed on any other business, such as: campgrounds and trailer parks, $12.50; bicycle dealers, $25.00; restaurants, $0.50 per customer seat with a minimum tax of $25.00; pinball machines or “similar amusements,” $25.00; bowling alleys, $10.00 per alley; movie theaters, $200.00 per room.
Granted, “ ‘the mere amount of the tax does not prove its invalidity.’ ” Razook, 179 N.C. at 711, 103 S.E. at 69 (citation omitted). However, the discrepancy between the tax imposed by the Ordinance upon Cyber Gambling establishments and all other businesses, while not conclusive evidence of the inequity of the tax, makes summary judgment improper.
Pursuant to our standard of review of the trial courts’ summary judgment orders, I conclude appellants’ evidence of the grossly dissimilar tax rates creates a genuine issue of material fact as to whether the license tax is unjust and inequitable. Accordingly, I would reverse the trial courts’ orders and remand for trial.